ATTORNEY GENERAL LOVING HAS ASKED ME TO RESPOND TO YOUR LETTER IN WHICH YOU ASKED WHETHER 63 O.S. 1-524 (1991) REQUIRING HIV TESTING (" AIDS ") FOR CERTAIN SEX OFFENDERS APPLIES TO JUVENILES AS WELL AS ADULTS. BECAUSE YOUR QUESTION CAN BE ANSWERED THROUGH APPLICABLE STATUTES, AN OFFICIAL OPINION IS NOT NECESSARY.
THE STATUTE STATES, IN PERTINENT PART:
  "A LICENSED PHYSICIAN SHALL EXAMINE PERSONS WHO ARE ARRESTED BY LAWFUL WARRANT FOR THE OFFENSE OF FIRST OR SECOND DEGREE RAPE, FORCIBLE SODOMY OR THE INTENTIONAL INFECTION OR ATTEMPT TO INTENTIONALLY INFECT A PERSON WITH THE HUMAN IMMUNODEFICIENCY VIRUS PURSUANT TO 21 O.S. 1192.1 OF TITLE 21 OF THE OKLAHOMA STATUTES, FOR THE PURPOSE OF DETERMINING IF THEY ARE INFECTED WITH A VENEREAL DISEASE OR A COMMUNICABLE DISEASE INCLUDING, BUT NOT LIMITED TO, THE HUMAN IMMUNODEFICIENCY VIRUS (HIV)." 63 O.S. 1-524(C) (1991).
THE ABOVE-CITED STATUTE IS PART OF OKLAHOMA'S PUBLIC HEALTH CODE, FOUND IN TITLE 63 O.S. 1-101, ET SEQ. THE CODE CONTAINS THE FOLLOWING DEFINITION OF PERSON:
  "THE TERM "PERSON" MEANS ANY INDIVIDUAL, CORPORATION, COMPANY, FIRM, PARTNERSHIP, ASSOCIATION, TRUST, STATE AGENCY, GOVERNMENTAL INSTRUMENTALITY OR AGENCY, INSTITUTION, COUNTY, CITY, TOWN OR MUNICIPAL AUTHORITY OR TRUST."
63 O.S. 1-102(E) (1991).
THEREFORE, THE TERM PERSONS AS USED IN 63 O.S. 1-524 MEANS ANY INDIVIDUAL AND INCLUDES BOTH JUVENILES AND ADULTS. OF COURSE, FOR ANY PERSON, JUVENILE OR ADULT, TO BE REQUIRED TO SUBMIT TO TESTING UNDER 63 O.S. 1-524, THE PERSON MUST MEET THE REQUIREMENTS OF THE STATUTE, BEING ARRESTED BY LAWFUL WARRANT FOR THE OFFENSES SPECIFIED THEREIN.
(GAY ABSTON TUDOR)